Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 12/29/2020, wherein claims 1, 3, 4 have been amended.
 
Claims 1-11, 12, 13, 21 are examined herein so far as they read on the elected species.
Any rejection from the previous office action, which is not restated herein, is withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (WO 9817310, PTO-1449), in view of Gerber et al. (20150044242, PTO-1449), and further in view of Ji et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2010) 47, 445-451, PTO-892 of record).
Hilgers teaches polyanionic polymers as adjuvants for mucosal immunization (mucosal vaccines). See abstract. It is taught that polyanionic polymer can be homopolymer and salts thereof. The homopolymer includes acrylic acid and salts thereof. See claims 1, 17, 18; page 6, lines 5-7. Hilgers teaches a solution of PAA polymer (Carbopol 907 from BFGoodrich, Mw = 450 kDa), pyridine in DMF.  See page 13, EXAMPLE 3, lines 20-25. Antigen-adjuvant composition comprising New castle disease virus antigen solution (NDA), PAA 907 (2.5 mg/ml) is taught. See Tables 4, 5. The anionic polymers such as p(AA) (Carbopol 907 from BFGoodrich) are formulated in phosphate buffer in ultrapure water is also taught. See page 22, EXAMPLE 6, lines 9-13. Antigen-adjuvant composition is taught. See page 4, lines 7-15; claim 26. Employment of antigen component that are capable of providing protective immunity to various diseases is taught. See page 8, lines 8-20. Hilgers teaches synthesis of copolymers of acrylic acid, and dialysis of the copolymer for at least seven days against distilled water using a dialysis membrane with a cut-off of 10 kD i.e removes all the compounds with a molecular weight of less than 10kD, such as persulfates, monomers, oxidizing agents etc., if present. See page 12, Example 1.
NOTE: Carbopol 907 from BFGoodrich is a linear polyacrylic acid with weight average molecular weight of 450 kDa. See Hilger et al., Vaccine, 1998, page 1576, under MATERIALS and METHODS, provided by Applicant.

Hilgers does not explicitly provide a salt of polyacrylic acid (PAA) homopolymer i.e teaches PAA homopolymer polymers, for example Carbopol 907 from BFGoodrich.
Hilgers does not specifically teach that the polyacrylic acid polymers (PAA) or salt thereof therein have a polydispersity index (PDI) of below or equal to 4 or below or equal to 2.5.
Hilgers et al. does not teach a composition comprising salt of polyacrylic acid and a vaccine wherein the vaccine is viral antigen of rabies virus.
salt of polyacrylic acid homopolymer and employ as adjuvant because Hilgers teaches that polyacrylic acid homopolymer or salts thereof are used as adjuvants for vaccines. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ the salt of homopolymer of polyacrylic acid as adjuvant with reasonable expectation of success of obtaining vaccine composition, since homopolymer of polyacrylic acid or salts thereof are used as adjuvants for vaccines.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain sodium salt of polyacrylic acid and employ as adjuvant because Hilgers teaches that polyacrylic acid or salts thereof are used as adjuvants for vaccines. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ the sodium salt of polyacrylic acid as adjuvant with reasonable expectation of success of obtaining vaccine composition, since polyacrylic acid or salts thereof are used as adjuvants for vaccines and sodium salts of acid are well known.
Ji et al. teaches method of making poly(acrylic acid) via RAFT process. It is taught that by RAFT polymerization one can obtain polymers with controlled molecular weight, low polydispersity and well-suited linear growth of the number-average molecular weight. See abstract. PAA polymers with PDI of 1.14 are obtained. See Table 1, page 447.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain polyacrylic acid polymers or salts thereof with a PDI of below or equal to 4 or below 2.5 and molecular 

It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to employ the salt of polyacrylic acid in an amount of 0.1 to 8 mg in the vaccine composition. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of salt of polyacrylic acid employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Hilgers, in view of Ji et al., render obvious the instant salt of homopolymers of polyacrylic acid as in instant claim 1, with weight average molecular weight of 450 kDa; and obtaining the polymer with a PDI of below or equal to 4 or below 2.5 i.e a single component, and meets instant claims 1, 3.

Gerber et al. teaches that polyacrylic acid or alkali metal salts thereof are used as adjuvants for vaccines. See paras [0008]-[0010]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ an alkali metal salt of polyacrylic acid, with a PDI of below or equal to 4 or below 2.5 and molecular weight as taught by Hilgers as adjuvant in vaccine composition comprising Staphylococcus aureus antigen because 1) Hilgers and Gerber et al. teaches that homopolymer of polyacrylic acid or salts thereof are used as adjuvants for vaccines; 2) Hilgers teaches antigen component that are capable of providing protective immunity to various diseases such as Staphylococcus  pyogenes, Clostridium, rhinovirus are employed in the vaccine composition. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ the salt of polyacrylic acid with a PDI of below or equal to 4 or below 2.5 and molecular weight as taught by Hilgers as adjuvant with reasonable expectation of success of obtaining vaccine composition containing Staphylococcus aureus antigen, since polyacrylic acid or salts thereof are used as adjuvants for vaccines.
 “wherein the polyacrylic acid salt has a Mark Houwink slope higher than or equal to 0.7”, in claim 5, it is pointed out that this recitation is the property of the salt of polyacrylic acid homopolymers or salt of Carbopol 907 from BFGoodrich which is a linear polyacrylic acid with weight average molecular weight of 450 kDa, and the property of such a salt of the linear polyacrylic acid are taught or rendered obvious by the prior art teachings, since the properties are inseparable from the polymer. Therefore, if the prior art teaches the polymer or renders the polymer obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) 
Regarding the recitations “wherein the salt is capable of enhancing the Th1 immune response obtained with the vaccine composition” in claim 8, “The vaccine composition of claim 9, which is capable of raising an immune response in an animal or human…….” in claim 13, it is pointed out that these recitations are the properties of the salt of polyacrylic acid homopolymers. Hilgers, in view of Ji et al., render obvious the instant alkali metal salt of homopolymers of polyacrylic acid as in instant claim 1, for example a salt of Carbopol 907 from BFGoodrich which is a linear polyacrylic acid with weight average molecular weight of 450 kDa, and obtaining a PDI of below or equal to 4 or below 2.5, and composition comprising salt of polyacrylic acid obvious, and the property of such a claimed salt of the linear polyacrylic acid and composition comprising the polymer will also be rendered obvious by the prior art teachings, since the properties are inseparable from the polymer and its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. 

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “As shown in the Examples of the application, the selected salt of PAA polymers satisfying the features of the Mw, in the range of 350 to 650 kDa, combined with a polydispersity index below or equal to 4, is endowed with the property to trigger a Thl-oriented immune response (see Ex. 2, paragraph [0238]: "... the adjuvant according to the present invention, in comparison with the other tested polymers, was able to induce a much more pronounced Th-1 immune response without affecting the Th-2 response"). Applicant’s remarks have been considered. It is pointed out that there is no comparison of the salt of PAA polymers satisfying the features of the Mw, in the range of 350 to 650 kDa, combined with a polydispersity index (PDI) below or equal to 4 with other PAA polymer salt with different molecular weights above 650 kDa and polydispersity indexes. Hilgers, in view of Ji et al., render obvious the instant alkali metal salt of homopolymers of polyacrylic acid as in instant claim 1, for example a salt of Carbopol 907 from BFGoodrich which is a linear polyacrylic acid with weight average molecular weight of 450 kDa, and obtaining a PDI of below or equal to 4 or below 2.5, and composition comprising salt of polyacrylic acid obvious, and the property of such a claimed salt of the linear polyacrylic acid and 
Applicant argues that “Applicant submits that the specification of Hilgers does not provide any information as to the Mw and the polydispersity index that the PAA polymers should meet to trigger a Thl-oriented immune response. Also, Hilgers does not teach or suggest that to reduce the level of oxidizing agent impurities below a certain limit could greatly improve the stability of the PAA adjuvant over time further to a heat treatment.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references. Hilgers teaches polyanionic polymers such as homopolymers of acrylic acid and salts thereof. See claims 1, 17, 18; page 6, lines 5-7. Hilgers teaches a solution of PAA polymer (Carbopol 907 from BFGoodrich, Mw = 450 kDa), pyridine in DMF.  See page 13, EXAMPLE 3, lines 20-25. Ji et al. teaches method of making poly(acrylic acid) via RAFT process. It is taught that by RAFT polymerization one can obtain polymers with controlled molecular weight, low polydispersity and well-suited linear growth of the number-average molecular weight. See abstract. PAA polymers with PDI of 1.14 are obtained. See Table 1, page 447. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain polyacrylic acid polymers or salts thereof with a PDI of below or equal to 4 or below 2.5 and molecular weight of 450 kDa (Carbopol 907) or Mw in the range of 350 to 650 kDa because Ji et al. teaches a method of making PAA polymers with different number average molecular weights and PDI. One of ordinary skill in the art would have been motivated to obtain polyacrylic acid polymers or salts thereof with a PDI of below 2.5 with . 

Applicant argues that “it appears that the working examples of Hilgers contradict the specification and lead to the conclusion that alkyl esters of PAA - instead of PAA - can be effectively leveraged as vaccine adjuvant. 
Indeed, Hilgers provides a series of examples comparing butyl-PAA (an alkyl ester PAA) with PAA-907 (see Hilgers, Examples 6 to 13, 18 and 19 - of note PAA-934PH is a high- molecular-weight polymers of acrylic acid cross-linked with polyalkenyl ethers of sugars or polyalcohols - see Appendix B enclosed herewith). The comparison of the data provided in those examples of Hilgers consistently shows that the PAA polymer triggers a weaker immune response than the alkyl ester PAA (butyl-PAA). See for instance:……………………………… a skilled person considering Hilgers as a starting point to devise the claimed invention would be necessarily turned away from considering PAA polymers, or salts of PAA polymers, as a suitable vaccine adjuvant and instead would have been motivated to select alkyl esters of PAA.” Applicant’s arguments have been considered, but not found persuasive. First, it is pointed out that instant claim 1 is drawn to a salt of PAA having a Mw in the range of 350 to 650 kDa and PDI below or equal to 4. As  discussed above Hilgers, in view of Ji et al., render obvious the instant alkali metal salt of homopolymers of polyacrylic acid as in instant claim 1, with weight average molecular weight of 450 kDa; and a PDI of below or equal to 4 or below 2.5; and composition comprising salt of polyacrylic acid obvious. The property of such a claimed salt of the linear polyacrylic acid wherein the polyacrylic acid polymer salt is capable 
Applicant argues that “Gerber teaches only a vaccine adjuvant composition consisting in lecithin and a polymer which can be a PAA polymer (Gerber, paragraph [0025]). The plain teaching of this document does not relate at all to salts of PAA polymers………However, even if the section of the document starting with "Exemplary adjuvants include the following:" (Gerber, paragraph [0008]), considered, it is highly dubious that all the mentioned documents effectively relate to vaccine adjuvants………..” Applicant’s arguments have been considered. Gerber was employed for its teachings that polyacrylic acid or salts thereof are well known to be used as adjuvants for vaccines. See paras [0008]-[0009]; see para [0009] wherein an alkali metal salt of polyacrylic acid is taught. Further, as recited by the Applicant “a vaccine adjuvant composition consisting in lecithin and a polymer which can be a PAA polymer (Gerber, paragraph [0025])” is taught i.e PAA polymer is used as adjuvant. See claim 3, wherein PAA polymer is taught i.e PAA polymer or alkali metal salts thereof can be used. Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain sodium salt of polyacrylic acid and employ as adjuvant because Hilgers teaches that polyacrylic acid or salts thereof are used as adjuvants for vaccines. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ the sodium salt of polyacrylic acid as adjuvant with reasonable expectation of success of obtaining vaccine composition, since polyacrylic acid or salts thereof are used as adjuvants for vaccines and 
Applicant argues that “it cannot be said that US 4,917,892 cited in the background section of Gerber, and on which the Examiner relies upon to consider that Gerber is teaching an alkali metal salt of PAA as a vaccine adjuvant, effectively provides this teaching. Indeed, US 4,917,892 relates to delivery systems for topical application comprising a highly viscous carrier containing dissolved or dispersed and microencapsulated topically-active agents, and appears to be quite distant from the field of vaccine adjuvant.” Applicant’s arguments have been considered, but not found persuasive. Gerber was employed for its teachings that polyacrylic acid or salts thereof are well known to be used as adjuvants for vaccines. See paras [0008]-[0009]; see para [0009] wherein an alkali metal salt of polyacrylic acid is taught. Further, it is also pointed out that instant claim 1 is drawn to a salt of PAA polymer with a PDI below or equal to 4 and Mw in the range of 350 to 650 kDa; and as discussed above Hilgers, in view of Ji et al., render obvious the instant salt of homopolymers of polyacrylic acid as in instant claim 1, with weight average molecular weight of 450 kDa; and obtaining the polymer with a PDI of below or equal to 4 or below 2.5. 
Applicant argues that “Topuzogullari reports a study analyzing interaction of PAA polymer with bovine serum albumin (BSA). As previously indicated above, Topuzogullari described the synthesis of a PAA polymer but is totally silent with respect to salt of PAA polymer, any Mw, polydispersity index, or limit of oxidizing agent, as are recited in the claims. Further, 
Applicant argues that “Ji does not mention any salt of a PAA polymer, and certainly not one having the claimed features. Further, one may note that the described synthesis method does not comprise any purifying/dialyzing step. Further, Ji is totally silent as to the use of a salt of PAA polymer as vaccine adjuvant.” Applicant’s arguments have been considered, but not found persuasive. Ji et al. was employed for its teachings that it is known to make PAA polymers with different number average molecular weights and PDI. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain polyacrylic acid polymers or salts thereof with a PDI of below 2.5 because Ji et al. teaches a method of making PAA polymers with different number average molecular weights and PDI. One of ordinary skill in the art would have been motivated to obtain polyacrylic acid polymers or salts thereof with a PDI of below 2.5 with reasonable expectation of success of employing the polymers as taught by Hilgers et al. 

Application No.: 15/624,40512 Docket No.: S2121.70000US00Reply to Office Action of September 29, 2020 
2) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (WO 9817310, PTO-1449), in view of Gerber et al. (20150044242, PTO-1449), in view of Ji et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2010) 47, 445-451, PTO-892 of record) as applied to claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 21 above, in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, pages 1463, 1546-1547, PTO-892 of record).
Hilgers is applied as discussed above.
Hilgers does not specifically teach that the salt of acrylic acid is sterilized.
Remington provides different methods of sterilizing for pharmaceutical formulations. See Chapter 84. Remington teaches that the aim of a sterilization process is to destroy or eliminate microorganisms which are present in a preparation, to make sure that this has been achieved with an extremely high level of probability and to assure that preparation is free from infection hazards. See page 1463. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the salt of polyacrylic acid formulation because sterility is a requirement for medicinal formulation. One of ordinary 
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Remington was employed for its teachings that different methods of sterilizing for pharmaceutical formulations are known, and the aim of a sterilization process is to destroy or eliminate microorganisms which are present in a preparation, to make sure that this has been achieved with an extremely high level of probability and to assure that preparation is free from infection hazards. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the salt of polyacrylic acid formulation because sterility is a requirement for medicinal formulation. One of ordinary skill in the art would have been motivated to sterilize the salt of polyacrylic acid formulation as taught by Remington with reasonable expectation of success of obtaining a formulation free from infection hazards.

Prior Art Made of Record:
Carbopol 907 (free acid form BY Goodrich and Aronvis (sodium salt Nixon Junk);

Jean-Francois Cotte, Anal Bioanal Chem 2017, 2083-2092…… PAA with a slope of 0.93, 0.95 indicates a linear structure. Page 2088, left hand para.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627